COURT OF APPEALS
                         SECOND DISTRICT OF TEXAS
                              FORT WORTH

                             NO. 02-15-00331-CR


ARTHUR JEROME HARDEMAN                                            APPELLANT

                                      V.

THE STATE OF TEXAS                                                      STATE


                                   ----------

      FROM CRIMINAL DISTRICT COURT NO. 4 OF TARRANT COUNTY
                    TRIAL COURT NO. 1389767D

                                   ----------

                        MEMORANDUM OPINION1

                                   ----------

      Appellant Arthur Jerome Hardeman entered an open plea of guilty to the

offense of possession of a controlled substance, cocaine, in the amount of more

than one gram but less than four grams. Hardeman also pleaded true to the

State’s habitual-offender enhancement. A jury assessed punishment at twelve

years’ incarceration.


      1
       See Tex. R. App. P. 47.4.
      Hardeman’s court-appointed appellate counsel has filed a motion to

withdraw and a brief in support of that motion.         Counsel avers that in his

professional opinion, the appeal is frivolous. Counsel’s brief and motion meet the

requirements of Anders v. California by presenting a professional evaluation of

the record and demonstrating why there are no arguable grounds for relief. See

386 U.S. 738, 87 S. Ct. 1396 (1967). In compliance with Kelly v. State, the

record demonstrates that Hardeman was notified of counsel’s motion to

withdraw, provided a copy of the motion and brief, informed of his right to file a

pro se response, and informed of his right to seek discretionary review should

this court hold the appeal is frivolous; and concrete measures were taken to

facilitate Hardeman’s review of the appellate record. See 436 S.W.3d 313, 319

(Tex. Crim. App. 2014). This court informed Hardeman that he could file a pro se

brief, but he did not do so. The State submitted a letter informing this court that it

would not be providing briefing but reserved the right to do so if this court found

an arguable ground for appeal.

      Once an appellant’s court-appointed attorney files a motion to withdraw on

the ground that the appeal is frivolous and fulfills the requirements of Anders, this

court is obligated to undertake an independent examination of the record. See

Stafford v. State, 813 S.W.2d 503, 511 (Tex. Crim. App. 1991); Mays v. State,

904 S.W.2d 920, 922–23 (Tex. App.—Fort Worth 1995, no pet.). Only then may

we grant counsel’s motion to withdraw. See Penson v. Ohio, 488 U.S. 75, 82–

83, 109 S. Ct. 346, 351 (1988).


                                          2
      We have carefully reviewed the record and counsel’s brief, and we agree

with counsel that this appeal is wholly frivolous and without merit; we find nothing

in the record that might arguably support the appeal. See Bledsoe v. State, 178
S.W.3d 824, 827–28 (Tex. Crim. App. 2005); see also Meza v. State, 206 S.W.3d
684, 685 n.6 (Tex. Crim. App. 2006). We grant counsel’s motion to withdraw,

and we affirm the trial court’s judgment.




                                                   /s/ Bill Meier
                                                   BILL MEIER
                                                   JUSTICE

PANEL: MEIER, GABRIEL, and SUDDERTH, JJ.

DO NOT PUBLISH
Tex. R. App. P. 47.2(b)

DELIVERED: August 25, 2016




                                            3